Exhibit 10.21

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY CLAIMS OR INTERESTS.
EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNLESS AND
UNTIL SUCH CONSENTING CREDITOR HAS RECEIVED A DISCLOSURE STATEMENT AND RELATED
BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.



FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT
This First Amendment to Restructuring Support Agreement (“Amendment”) dated as
of October 24, 2019 (the “Amendment Effective Date”), is entered into among (i)
PG&E Corporation and Pacific Gas and Electric Company, as debtors and debtors in
possession in the Chapter 11 Cases (each, a “Debtor” and collectively, the
“Company” or the “Debtors”), and (ii) each of the undersigned Consenting
Creditors party hereto who collectively constitute the Requisite Consenting
Creditors. Unless otherwise defined herein, all capitalized terms used herein
that are defined in the RSA (as defined below) shall have the meanings given
such terms in the RSA.
RECITALS:
WHEREAS, the Debtors and the Consenting Creditors are party to that certain
Restructuring Support Agreement, dated as of September 22, 2019 (as amended,
restated, supplemented or otherwise modified on or before the Amendment
Effective Date, the “RSA”, and as amended by this Amendment, the “First Amended
RSA”);
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend the RSA pursuant to Section 9 thereof in the manner
set forth below.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Debtors and the
undersigned Consenting Creditors hereby agree as follows:
SECTION 1. Amendment. Effective as of the Amendment Effective Date, the
definition of “RSA Deadline” in Section 1(a) of the RSA is hereby amended and
restated as in its entirety as follows:
“RSA Deadline” means November 14, 2019, which date may be amended or extended by
agreement of the Debtors and the Requisite Consenting Creditors pursuant to
Section 9 hereof.”
[Signature Pages Follow]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

PG&E CORPORATIONBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel






PACIFIC GAS AND ELECTRIC COMPANYBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel









[Signature Pages of Consenting Creditors Omitted and on File with the
Registrant]
Signature Page to First Amendment to Restructuring Support Agreement